TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00633-CV



                                        In re Daniel Atwater


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               On the record before us, we cannot conclude that relator is entitled to the relief

sought. Consequently, we deny his petition for writ of mandamus and motion for temporary relief.

See Tex. R. App. P. 52.7(a), 52.8(a).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Pemberton, Rose and Goodwin

Filed: October 21, 2011